Title: To Benjamin Franklin from John Adams, 19 April 1780
From: Adams, John
To: Franklin, Benjamin


Dear sir
Paris April 19. 1780
I have been informed, that the State of Maryland, have named Mr Charmichael, Mr Johnson, Mr Williams, Mr Lloyd, and Mr Jennings, as proper Persons, out of whom they have desired, your Excellency to choose one, in order to draw out of the English Funds a Sum of Money, they have there, for which the Agent is to have two and an’ half per Cent.
Mr Charmichael, is otherwise employed, Mr Johnson, Mr Williams, and Mr Lloyd are all proper Persons, but perhaps they may be otherwise employed too, except Mr Lloyd, whose fortune, both by himself and his Wife is so ample that it may be no Object.
Mr Jennings, who is not less qualified than any of them, is a Gentleman of Learning, and Abilities, who has left his Affairs from a Love to his Country to whose service, he devotes his Time. He is now at Brussells. As he is a native of Mary land, perhaps his Pretentions may upon the whole, be superiour to those of others, or this Sentiment may be the Dictate of the Esteem and friendship I conceived for him on Account of his Candor, when I was here before.
I intreat your Excellency, not to consider this, as a desire to dictate in a matter in which I have not right nor Colour, to interfere, and therefore ought to ask your Pardon, for presuming to advise.
If your Excellencys decision should fall upon, any of the other Gentlemen I shall be perfectly content and think no more of it. I have the Honour to be with, the greatest Respect, Sir your most obedient and most humble Sert
John Adams
His Excellency Dr Franklin 
Notation: J. Adams. April 19. 1780
